Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Election
	The examiner is in receipt of applicant’s response to election/restriction mailed 9/15/2021, which was received 11/15/2021. Acknowledgement is made to the election of species Group IA including claims 1,2,11,12 and 20, without traverse.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,11,12,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,535,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader recitation of the parent claims and therefore read on those claims.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,11,12 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
1. (Original) A method comprising: providing filtered identified listings to a publication application based on a seller eligibility configuration setting and a listing eligibility configuration setting, 
the publication application being configured to integrate the filtered identified listings with content from the publication application and to present the integrated filtered identified listings in conjunction with content from the publication application.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the using filters to provide secondary listing for publication with content from a first publication website, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “filter, determine, integrate and publish” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
1. (Original) A method comprising: providing filtered identified listings to a publication application based on a seller eligibility configuration setting and a listing eligibility configuration setting, 
the publication application being configured to integrate the filtered identified listings with content from the publication application and to present the integrated filtered identified listings in conjunction with content from the publication application.

These limitations are not indicative of integration into a practical application because:

	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. use an application to search for products to include with existing content from a secondary marketplace) see Symantec, TLI Communications, OIP Techs


Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 and 20 are an apparatus and storage medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2,12 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
receiving the seller eligibility configuration setting and the listing eligibility configuration setting from the publication application; and
identifying the filtered identified listings based on the received seller eligibility configuration setting and listing eligibility configuration setting.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,11,12,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalzell et al. (US PG PUB 20030204447) in view of Hunt et al. (US PGPUB 20110055048).

In regards to claim 1, Dalzell discloses the publication application being configured to integrate the filtered identified listings with content from the publication application and to present the integrated filtered identified listings in conjunction with content from the publication application (FIG 1B, audio cd is available from publication retailer Store.com. Additional filtered listing from a marketplace are integrated into the publication webpage seller products listings from other sellers “Sally Small” and “Larry Large”), but does not specifically mention providing filtered identified listings to a publication application based on a seller eligibility configuration setting and a listing eligibility configuration setting. Hunt teaches providing filtered identified listings to a publication application based on a seller eligibility configuration setting and a listing eligibility configuration setting (Hunt, Abstract, filtered listings, Hunt para 0081, “criteria settings, para 0010, “the listings are filtered using the other criteria entered by the buyer, such as condition, venue, seller reputation, and so on. For example, the buyer may specify that purchases be made only at certain venues”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Dalzell having the seller provide the filtering information of the buyer to the marketplace to identify eligible products comparable to the product for sale at the publication retailer site as is taught by Hunt, since this will allow for a product sale and commission to the seller if the buyer would be interested in used products instead of a more expensive new product.

In regards to claim 2, the combination of Dalzell and Hunt teach receiving the seller eligibility configuration setting and the listing eligibility configuration setting from the publication application; and
identifying the filtered identified listings based on the received seller eligibility configuration setting and listing eligibility configuration setting (Hunt para 0081, “criteria settings, para 0010, “the listings are filtered using the other criteria entered by the buyer, such as condition, venue, seller reputation, and so on. For example, the buyer may specify that purchases be made only at certain venues”).

In regards to claim 11, the combination of Dalzell and Hunt teach a computing apparatus, the computing apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, configure the apparatus to:
provide filtered identified listings to a publication application based on a seller eligibility configuration setting and a listing eligibility configuration setting, the publication application being configured to integrate the filtered identified listings with content from the publication application and to present the integrated filtered identified listings in conjunction with content from the publication application (see response to claim 1).

In regards to claim 12, the combination of Dalzell and Hunt teach wherein the instructions further configure the apparatus to:
receive the seller eligibility configuration setting and the listing eligibility configuration setting from the publication application; and
identify the filtered identified listings based on the received seller eligibility configuration setting and listing eligibility configuration setting (see response to claim 1).

In regards to claim 20, the combination of Dalzell and Hunt teach a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: provide filtered identified listings to a publication application 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the

published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625